Citation Nr: 0634766	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fractured right tibia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the issues  has been obtained.

2. There is no competent evidence that the veteran has 
symptomatic residuals of the fractured right tibia.

3. There is no competent evidence reflecting that the veteran 
has PTSD which is related to service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a 
fracture right tibia have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a,  Diagnostic 
Code 5262 (2006).

2. PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 4.125 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated December 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's December 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish increased rating and service connection, 
requested that he submit such evidence or provide VA with the 
information necessary for VA to obtain medical records and 
other relevant evidence on his behalf, and essentially made 
the veteran aware that he should submit any evidence he had 
that pertained to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  A hearing was scheduled before a member 
of the Board for September 2006, however, the veteran 
cancelled the hearing in September 2006 because he is 
currently incarcerated.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice, if any.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

In light of the Board's denial of the veteran's increased 
rating and service-connection claims, no initial disability 
rating or effective date matter arises or will be assigned, 
and so there can be no possibility of any unfair prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
unfairly prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Compensable Rating for Residuals of a Fractured Right Tibia

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2006).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
residuals of a right tibia fracture under the appropriate 
diagnostic code which rates impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 
noncompensable rating was granted in October 1970 on the 
basis that there was no deformity of the right tibia, no 
shortening of the right leg and full range of motion of the 
right knee and ankle.  

Under the criteria of Diagnostic Code 5262,  malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants an assignment of a 10 percent rating.  The next 
higher evaluation of 20 percent requires evidence of malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  Id.  A 30 percent rating requires evidence of 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Id.  The highest rating allowable under this 
criteria, 40 percent, requires evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace.  
Id.  See also, 38 C.F.R. § 4.71a, Plate II (2006) (which 
indicates that normal flexion and extension of the knee joint 
ranges from 140 degrees to zero degrees, normal dorsiflexion 
of the ankle joint ranges from 20 degrees to zero degrees, 
and normal plantar flexion of the ankle joint ranges from 
zero degrees to 45 degrees).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

In the present case, a service medical record dated April 
1969 reflects that the veteran complained of weakness in his 
right knee.  The record notes a stress fracture of the 
veteran's right tibia 10 months earlier, well healed with 
good knee stability.  A May 1969 discharge examination report 
reflects normal lower extremities and musculoskeletal system.  
On VA examination in October 1969, there was no deformity of 
the right tibia and full range of motion of the right lower 
extremity.  X-rays of the right lower extremity revealed 
normal findings.  

The veteran asserts in his September 2003 notice of 
disagreement merely that he has had pain, swelling and 
numbness in his right leg from the time the cast was removed 
from his right leg during service.  Significantly, however, 
the veteran has claimed no post-service treatment of the 
right tibia, and there is no evidence of record of post-
service treatment of this disability.  The medical reports of 
record do not reflect complaints or treatment of right lower 
extremity disability.  In his application for benefits, the 
veteran did not list any treatment for pertinent disability 
and he has not submitted any pertinent clinical records 
despite requests to do so (See VCAA discussion above).  The 
veteran was also scheduled for a VA examination and failed to 
report, apparently due to his incarceration.  

There is no suggestion in the evidence of record that the 
service-connected residuals of the right tibia fracture have 
increased in severity, the Board finds that the probative 
weight of the "negative" evidence with respect to this 
claim exceeds that of the "positive."  Therefore, a 
compensable rating for residuals of a right tibia fracture 
must be denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including psychosis, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for a mental disorder requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The veteran's service records reflect that he served in 
Vietnam and received a Combat Action Ribbon.  However, 
service medical records are negative for complaints, 
diagnosis or treatment of a psychiatric disorder.  Moreover, 
the May 1969 separation examination report reflects that the 
veteran's psychiatric condition was normal, and there is no 
evidence of record reflecting that a psychiatric disorder was 
manifest to a compensable degree within one year after 
discharge from service.

A vocational rehabilitation counselor's report dated July 
1981 diagnoses anxiety reaction, but does not attribute the 
condition to the veteran's military service.  Further, a 
psychologist's report dated August 1981 reflects that the 
veteran was diagnosed with psychogenic pain disorder and 
histrionic personality disorder.  However, neither disorder 
is attributed to the veteran's military service.  In support 
of the present claim, the veteran returned a stressor 
questionnaire.  However, the veteran stated in the 
questionnaire that he was unable to remember the relevant 
events in service.

A psychiatric evaluation conducted at Hays State Prison in 
January 2000 reflects that the veteran does not have any 
mental illness.  The examiner noted the veteran's history of 
a closed head injury (reflected in private medical and police 
reports dated November 1996 that are of record), but doubted 
that the injury could be worsening in view of the passage of 
several years.  The doctor noted in his report that the 
veteran did not want to become a mental health patient.

The veteran has claimed no post-service treatment for PTSD, 
and there is no evidence of record of post-service treatment 
of this disability.  The medical reports of record do not 
reflect complaints or treatment of PTSD.  In his application 
for benefits, the veteran did not list any treatment for 
pertinent disability and he has not submitted any pertinent 
clinical records despite requests to do so (See VCAA 
discussion above).  The veteran was also scheduled for a VA 
examination and failed to report, apparently due to his 
incarceration.  

In the absence of competent evidence of a psychiatric 
disorder, and the presence of competent medical evidence 
demonstrating that the veteran does not have a mental 
illness, the Board finds that the probative weight of the 
negative evidence exceeds that of the positive with respect 
to the veteran's claim.  Therefore, service connection must 
be denied.  See Gilbert, supra.





ORDER

Entitlement to a compensable disability rating for residuals 
of a fractured right tibia is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


